Citation Nr: 0430908	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  99-22 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for degenerative joint 
disease of the low back, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for status post 
inferior acromioplasty, repair of small rotator cuff, 
resection, distal left clavicle with post traumatic 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from February 1979 until 
December 1986; from August 1987 until August 1988; and from 
December 1990 until February 1991.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from January 1999 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

After a thorough review of the claims file, the Board 
concludes that compliance with the VCAA requires further 
development as to each issue on appeal.  First, regarding the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, it is 
observed that the veteran has provided the names of 
individuals who could corroborate her contentions of being 
raped while in service in 1979.  The record does not reflect 
that there has been any attempt to locate these individuals.  
Because a statement from such individuals corroborating the 
fact of an in-service sexual assault would be highly 
beneficial to the veteran's claim, the Board finds that 
further efforts should be undertaken to obtain such evidence.  

Further regarding the veteran's service connection claim, it 
is noted that the veteran has not been afforded a VA 
psychiatric examination.  While a June 2000 psychology 
assessment is of record, the purpose of such examination was 
that of treatment and therefore it did not address the 
question of etiology.  

Finally, with respect to the veteran's service connection 
claim, 38 C.F.R. § 3.304(f)(3) provides that VA will not deny 
a post-traumatic stress disorder claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  

With regard to the veteran's claim of entitlement to an 
increased rating for degenerative joint disease of the low 
back, the Board notes that the diagnostic criteria for all 
disabilities of the spine were recently amended effective 
September 26, 2003.  The veteran has not been notified of 
this change.  Moreover, because the competent evidence also 
reveals degenerative disc disease of the spine, Diagnostic 
Code 5293, for intervertebral disc syndrome, also potentially 
applies.  That code section was amended effective September 
23, 2002.  In this regard, the Board notes that the record 
does not contain a clinical opinion as to whether the 
degenerative disc disease of the low back may be dissociated 
from the service-connected low back disability.

Finally, it is noted that the most recent VA orthopedic 
examinations with respect to the veteran's back and left 
shoulder disabilities were conducted in 1998.  As six years 
have elapsed since those evaluations, the Board finds that 
the veteran should be afforded another examination in order 
to determine the current nature and severity of those 
disabilities.  

The Board finds that the VCAA notice letter issued in 
November 2003 was incomplete and lacked specificity.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003), and any other applicable legal 
precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
service connection claim based on 
personal assault in service, as well as 
the specific increased rating issues on 
appeal.  The veteran should be apprised 
of the division of responsibility between 
her and VA in producing or obtaining that 
evidence or information.  She should also 
be advised to send any information and 
evidence in her possession, pertinent to 
her appeal, to VA.  In addition, the RO 
should also apprise the veteran of the 
types of evidence under 38 C.F.R. 
§ 3.304(f)(3) that could corroborate her 
claim of in-service sexual assault.

2.  Contact the veteran to obtain any 
additional identifying information 
regarding fellow service members C. W. 
and J. H., as well as the veteran's 
military pregnancy counselor.  (See 
veteran's statement dated March 12, 2003, 
and the May 24, 2004 hearing transcript 
at pages 4 and 8.)  Upon doing so, 
attempt to locate these individuals with 
the help of military organizations and 
other appropriate sources.  If 
successfully located, these individuals 
should be asked to prepare a statement on 
behalf of the veteran describing anything 
they might remember that could 
corroborate the veteran's claim of in-
service sexual assault in 1979.  If any 
or all of these individuals cannot be 
located, the claims file must so indicate 
and a letter should be sent to the 
veteran apprising her of this fact.  In 
such letter, the RO should describe the 
efforts undertaken in the attempt to 
locate the aforementioned individuals.  

3.  The RO should make a specific 
determination as to whether or not any 
reported stressor is deemed verified.  
Such finding, whether positive or 
negative, should be documented in the 
claims folder.

4.  Schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of all psychiatric 
disorders present.  Any necessary tests 
should be conducted.  If a diagnosis of 
PTSD is made, the examiner is 
specifically asked to comment as to 
whether such diagnosis fully conforms to 
the DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS, Fourth Edition (DSM-
IV).  If a diagnosis of PTSD is not found 
to conform to DSM-IV, the examiner should 
explain why.  The examiner must also 
state whether it is at least as likely as 
not that any psychiatric disorder 
diagnosed is causally related to service 
in general, and specifically to any in-
service sexual assault deemed verified by 
VA, as noted of record.  In reaching a 
conclusion, the examiner is asked to 
comment on the following:

a. whether the veteran's sleeping 
disorders, documented in the service 
medical records in 1979, could 
constitute a behavior change in 
response to a sexual assault or 
episode of sexual harassment; 

b. whether he is in agreement with 
L. H. H., Ph.D., of the Vet Center, 
who in a May 2004 statement found 
that the veteran's symptoms were 
consistent with those reported by 
other women who have suffered sexual 
trauma. 

Any and all conclusions reached should be 
accompanied by a clear rationale and 
supported by specific evidence of record, 
where appropriate.  The claims file must 
be reviewed in conjunction with the 
examination.

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review.  

5.  Schedule the veteran for an 
orthopedic examination(s) to determine 
the current degree of disability with 
respect to the veteran's low back 
disability, and his status post inferior 
acromioplasty, repair of small rotator 
cuff, resection, distal left clavicle 
with post traumatic arthritis.  All 
necessary tests should be conducted, 
including range of motion testing.  
Further, the examiner must consider the 
extent to which the veteran suffers 
additional functional limitation as due 
to factors such as pain, weakness, 
fatigability and incoordination.  
Moreover, with respect to the spine, the 
examiner must comment as to whether 
degenerative disc disease of the lumbar 
spine may be clinically dissociated from 
the service-connected low back 
disability.  In this regard, the veteran 
should be asked to specify whether she 
has suffered any incapacitating episodes 
of intervertebral disc syndrome within 
the past 12 months, and if so, she must 
be asked specify the number of such 
episodes.  The claims file must be 
reviewed in conjunction with the 
examination(s) and the examination 
report(s) should indicate that the file 
was in fact reviewed.  

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claims 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  The SSOC should 
also specifically include all applicable 
rating criteria for evaluating the 
veteran's low back claim, effective 
September 23, 2002, and September 26, 
2003.   A reasonable period of time for a 
response should be afforded.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	
                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



